Tom, J.P., and Renwick, J.,
dissent in a memorandum by Renwick, J., as follows: I disagree with the majority’s conclusion that dismissal was warranted because plaintiff allegedly failed to meet her burden of raising triable issues of fact on the threshold issue of serious injury. Plaintiff alleged in her bill of particulars that she suffered a “permanent consequential limitation of a body organ or member” and “significant limitation of use of a body function.” (Insurance Law § 5102 [d].) In this case the burden never shifted to plaintiff. A proper analysis of defendants’ proof reveals that defendants failed to meet the initial burden for entitlement to summary judgment. Accordingly, I respectfully dissent.
On a motion for summary judgment dismissing the complaint, the defendant bears the initial burden to demonstrate that the plaintiff did not sustain serious injury (see Pommells v Perez, 4 NY3d 566 [2005]; Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956 [1992]). If the defendant meets this burden by showing that the plaintiff did not suffer “permanent loss,” a “consequential” or “significant” limitation under Insurance Law § 5102 (d), the plaintiff can provide a medical expert’s designation of a numeric percentage of a loss of range of motion or an expert’s qualitative assessment of the plaintiffs condition to raise a triable issue of fact as to whether the plaintiff sustained a serious injury (see Perez v Rodriguez, 25 AD3d 506, 507-508 [2006]). When either party fails to do so, the court is deprived of an indispensable tool for determinating whether a party met its respective burden on the legal question of whether a claim of serious injury is “significant” or “consequential” (Toure, 98 NY2d at 353).
“[Wlhether a limitation of use or function is ‘significant’ or ‘consequential’ (i.e., important . . . ) relates to medical significance and involves a comparative determination of the degree or qualitative nature of an injury based on the normal function, purpose and use of the body part.” (Toure, 98 NY2d at 353, quoting Dufel v Green, 84 NY2d 795, 798 [1995].) As the Court of Appeals explained: “In order to prove the extent or degree of *573physical limitation, an expert’s designation of a numeric percentage of a plaintiffs loss of range of motion can be used to substantiate a claim of serious injury. An expert’s qualitative assessment of a plaintiffs condition also may suffice, provided that the evaluation has an objective basis and compares the plaintiffs limitations to the normal function, purpose and use of the affected body organ, member, function or system. When supported by objective evidence, an expert’s qualitative assessment of the seriousness of a plaintiffs injuries can be tested during cross-examination, challenged by another expert and weighed by the trier of fact. By contrast, an expert’s opinion unsupported by an objective basis may be wholly speculative, thereby frustrating the legislative intent of the No-Fault Law to eliminate statutorily-insignificant injuries or frivolous claims” (Toure, 98 NY2d at 350-351 [citations omitted]).
A defendant fails to meet his or her initial burden when he or she relies upon an examining physician’s report which identifies limitations or restrictions (or lack thereof) in a part of the body where the plaintiff claims to have sustained a consequential or significant injury, but which does not sufficiently quantify or qualify the resulting limitations so as to establish that they are permanent or significant. For instance, courts have found a defendant’s medical expert’s report setting forth numerical ranges of motion of a plaintiffs cervical and/or lumbar spine deficient where it fails to compare those findings to the normal range of motion (see e.g. Spektor v Dichy, 34 AD3d 557 [2006]). Failure to provide a comparison to the normal range of motion requires speculation concerning the significance of the numerical results (cf. Vasquez v Reluzco, 28 AD3d 365 [2006]). A medical expert’s report describing a decrease of ranges of motion of a plaintiffs cervical and/or lumbar spine as “mild” or “insignificant” are similarly deficient where no quantitative percentage or qualitative assessment of the degree of restriction of the range of motion is provided (see e.g. Yashayev v Rodriguez, 28 AD3d 651 [2006]; Kelly v Rehfeld, 26 AD3d 469 [2006]). Absent such comparative qualification, courts cannot assess whether the described decrease of movements of the cervical and lumbar spine are insignificant in comparison to the normal range of motion expected in a healthy person of the same age, weight and height (id.; cf. Milazzo v Gesner, 33 AD3d 317 [2006]).
In support of their motion for summary judgment, defendants submitted various records of plaintiff and an affirmed report from Dr. Charles M. Totero, M.D., a board certified orthopedic surgeon. Dr. Totero conducted a physical examination of plaintiff and reviewed her medical records, including reports from her treating physicians and MRI reports of her shoulder and back.
*574Dr. Totero’s report falls short of meeting the principles set forth in Toure. He noted the existence of “limited flexion of [plaintiff’s] lumbar spine,” and “mild to moderate decreased range of motion” in plaintiffs cervical spine. However, the doctor failed to set forth numerical values for his observations with respect to plaintiffs lumbar and cervical spine or provide the normal range of motion so as to permit meaningful comparison. Nor did Dr. Totero provide a qualitative assessment of plaintiffs condition. Absent such comparative quantification or qualitative assessment, this Court can only speculate as to the significance of the findings. As such, we cannot conclude as a matter of law that such limitations of the lumbar and cervical spine were “minor, mild or slight” within the meaning of the No-Fault Law (Yashayev, 28 AD3d at 652, quoting Licari v Elliott, 59 NY2d 230, 236 [1982]).
Furthermore, contrary to the majority’s contention, Dr. Totero failed to specify what objective tests were used to reach his conclusions, or the result of such tests, a fatal flaw to defendants’ summary judgment motion (see e.g. Offman v Singh, 27 AD3d 284, 285 [2006] [examining neurologist’s reports failed to indicate what, if any, objective tests were employed to examine plaintiff]; see also Dzaferovic v Polonia, 36 AD3d 652, 653 [2007] [limitation in the range of motion “was not sufficiently quantified or qualified to establish the absence of a significant limitation of motion”]; cf. Taylor v Terrigno, 27 AD3d 316 [2006] [while it set forth measurements for loss of range of motions, affirmation of plaintiffs physician was deficient where it failed to identify the objective tests performed in deriving such results]; Rivera v Benaroti, 29 AD3d 340, 342 [2006] [same]).
Finally, plaintiff explained that she discontinued treatment in or about June 2004 due to lapse of insurance coverage and her inability to pay for further treatment (see Wadford v Gruz, 35 AD3d 258 [2006]; Jones v Budhwa, 23 AD3d 154 [2005]; Francovig v Senekis Cab Corp., 41 AD3d 643 [2007]; Williams v New York City Tr. Auth., 12 AD3d 365 [2004]; Black v Robinson, 305 AD2d 438, 439-440 [2003]; cf. Pommells, 4 NY3d at 577 [2005]; Brown v Achy, 9 AD3d 30, 33-34 [2004]). It is clear from the majority’s writing that plaintiffs explanation is consistent with subsequent statements to Dr. Post.
Since defendants failed to meet their initial burden of establishing a prima facie case that plaintiffs injuries did not meet the threshold “serious injury,” it is unnecessary to consider whether plaintiffs opposition papers were sufficient to raise a triable issue of fact (see Martinez v Pioneer Transp. Corp., 48 AD3d 306, 307 [2008]).
*575Accordingly, defendants’ motion for summary judgment should have been denied and the complaint reinstated. [See 2007 NY Slip Op 31530(U).]